Citation Nr: 1030672	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-32 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for migraine headaches.  
In December 2008 and in October 2009, the Board remanded the 
claim for additional development.


FINDINGS OF FACT

1.  A history of headaches was identified on entrance examination 
when the Veteran was accepted for active service.

2.  The Veteran's headaches were permanently increased in 
severity during his active service.


CONCLUSION OF LAW

The Veteran's pre-existing headaches were aggravated by his 
active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306(b)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases will be rebuttably 
presumed if they are manifest to a compensable degree within one 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Migraine 
headaches, however, are not subject to the statute of 
presumption.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

For injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) (West 2002) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  Satisfactory 
evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
The provision does not establish a presumption of service 
connection.  Rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to which 
the current disability may be connected.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  Both 
of those inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

The Veteran contends that his current migraine headaches were 
aggravated by his combat duties in service.  In the alternative, 
he contends that his migraine headaches are secondary to his 
service-connected bilateral hearing loss. 

Service separation records show that the Veteran served in 
Vietnam from November 1969 to October 1970.  His military 
occupational specialty was that of infantryman and fire crewman.  
He was awarded the Combat Infantryman Badge, a medal indicative 
of his participation in combat.

Service medical records show that on April 1969 pre-induction 
examination, the Veteran checked "yes" to frequent severe 
headaches, and was diagnosed with occasional headaches.  The 
records are silent for reports of headaches during active 
service, though on March 1971 separation examination, the Veteran 
again reported frequent and severe headaches.  No diagnosis was 
entered at that time.  

In this case, because the Veteran was noted to have occasional 
headaches at entrance into service, and prior to his period of 
active duty, the Board finds that his headaches existed prior to 
service.  The pertinent question is thus whether his hearing loss 
was aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, or 
subsequent to service.  38 C.F.R. § 3.306(b) (2009).

Post-service treatment records show that on April 1990 VA 
examination, the Veteran reported suffering from migraine 
headaches for several years.  The headaches occurred two to three 
times per week and were relieved with cold packs and rest.  He 
had occasional visual disturbances due to the headaches.  
Physical examination of the Veteran resulted in the diagnosis of 
migraine headaches.  

VA treatment records dated in 2003 and 2004 show that the Veteran 
was treating migraine headaches with medication.  

On January 2006 VA audiological examination, the Veteran reported 
that he worked as an infantry trooper and mortar crew member 
while in service.  The VA examiner related his sensorineural 
hearing loss to his history of exposure to mortar noise while in 
combat.  On that basis, in February 2006, he established service-
connected for bilateral hearing loss.  

On August 2006 VA examination, the Veteran reported that his 
headaches began in 1969.  He had three bouts of headaches per 
week for the past thirty-five years.  After physically examining 
the Veteran and reviewing the claims file, the examiner concluded 
that it was less likely than not that the Veteran's headaches 
were directly caused by his service-connected hearing loss.  
However, the examiner found it possible that the Veteran's 
decrease in hearing might have aggravated the migraines.  The 
examiner clarified that the level of additional disability was 
possibly temporary, since the Veteran treated his headaches 
appropriately. 

On March 2008 VA examination, the Veteran reported continued 
headaches that were sometimes so severe that there was blurriness 
of vision.  The headaches were brought on by loud noises and 
lasted for eight to ten hours.  After physically examining the 
Veteran and reviewing the claims file, the examiner concluded 
that although the Veteran had migraine headaches, there was no 
medical evidence that hearing loss could cause or aggravate 
migraine headaches. 

On January 2009 VA examination, the Veteran reported that his 
exposure to acoustic trauma lead to hearing loss and headaches.  
He stated that his headaches increased in severity while in 
service, and had become progressively worse following service.  
After physically examining the Veteran, the examiner diagnosed 
the Veteran with chronic mixed headache disorder and nearly daily 
muscle contraction/tension headaches with intermittent common 
migraine.  After reviewing the claims file, the examiner 
concluded that the Veteran's headache disability was not related 
to his active service.

On March 2010 VA examination, the Veteran reported that the 
constant noise exposure to mortar fire while in Vietnam lead to 
an increased severity of his headaches, and made them more 
frequent.  He contended that his headaches had remained severe 
since separation from service.  He had been self-treating the 
headaches with high doses of Excedrin, and subsequently developed 
a hiatal hernia and three ulcers in the late 1990s.  
Subsequently, he only took Tylenol, and had been consuming 25 
extra strength Tylenols per week.  After physically examining the 
Veteran and thoroughly reviewing the claims file, the examiner 
determined that the diagnosis of migraine headaches was supported 
by the Veteran's reported pain, noise as a precipitating factor, 
and associated symptoms of nausea.  The examiner stated that 
based upon the Veteran's age-of-onset of his migraines, and the 
fact that migraines commonly manifested during adolescence and 
early adulthood, it was more likely than not that his migraines 
began before he entered service.  The examiner stated that 
migraines could be triggered by numerous factors, including 
strong sensory stimuli such as odors, noise, flickering lights, 
sleep deprivation, and fluctuating stress levels.  The examiner 
stated that all of those circumstances were highly prevalent in 
the combat environment and in that regard the Veteran's 
statements that his migraines were exacerbated during his active 
duty, and particularly during extended periods of combat duty, 
were credible.  The examiner went on to opine, however, that the 
Veteran's current headache disorder was not directly related to 
his military service, in that migraine headaches were not 
considered to be a primary headache disorder attributable to an 
external factor.  Therefore, the examiner could not support the 
conclusion that the Veteran's military service caused his current 
headache disorder.

Despite the fact that the record includes two negative VA 
opinions, the Board nonetheless finds that service connection is 
warranted in this instance.  Significantly, due regard will be 
given to the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a status 
as a prisoner of war will establish aggravation of a disability.  
38 C.F.R. § 3.306(b)(2) (2009).

In other words, permanent aggravation need not be shown to 
establish service connection in combat situations.  Instead, in 
the case of confrontation with the enemy, temporary, or 
symptomatic, manifestation of the preexisting disease fulfills 
the requirements for aggravation of a preexisting disease or 
injury.  Such is the case of the Veteran.  The Veteran entered 
service with a preexisting headache condition, but has stated 
repeatedly that his combat duties as an infantryman in close 
proximity to mortar fire exacerbated the severity and frequency 
of his headaches throughout his service in Vietnam.  The March 
2010 VA examiner found the Veteran's statements of the 
exacerbations to be credible.  The Board also finds the Veteran's 
statements as to the severity of his headaches following combat 
duty to be competent and credible.  The Veteran is competent to 
state that he experienced a worsening of his headache condition 
in service, because those symptoms comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds 
the Veteran's testimony to be credible in that regard.  Further, 
because the Veteran's headache exacerbations are alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) 
provides a relaxed evidentiary standard of proof with regard to 
service incurrence.  Accordingly, in light of the reduced 
evidentiary burden, and that the Veteran's testimony has been 
found to be competent and credible both by the Board and on VA 
examination, service incurrence has been proved by satisfactory 
lay evidence.

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in light 
of other medical information.  The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusions that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
In this case, although the January 2009 and March 2010 VA 
examiners found that the Veteran's current headache disorder was 
not related to his service, the Board finds that neither opinion 
clear and convincingly rebuts the finding of aggravation of the 
Veteran's headache condition while in service.  The January 2009 
VA examiner provided no rationale for his opinion, rendering the 
opinion of limited probative value.  The March 2010 VA examiner 
also did not rebut the presumption of aggravation.  In fact, he 
supported the contention that the Veteran experienced a 
symptomatic exacerbation of his headache disorder immediately 
following combat duties.  The Veteran has been shown to suffer 
from a chronic headache disorder for many years since separating 
from service.  Accordingly, the Board finds that service 
connection for migraine headaches is warranted.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's pre-existing headache disability was 
aggravated as a result of his service.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for migraine headaches is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


